Shaw, C. J.
There is evidently a slight incongruity m the statute of 1838, c. 163, between the clause in the seventh section, which directs what shall be the legal effect of a discharge, and a subsequent clause in the same section, which prescribes the form of the certificate of discharge. The former is, that the debtor, on receiving his certificate, shall be thereupon absolutely and wholly discharged (among other things) “ from all debts which are proveable under this act, and which are founded on any contract made by him, after this act shall go into operation.” The prescribed form of the certificate is, that he is absolutely and wholly discharged from all his debts (among others) “ which are proveable under said act, and are founded on any contract made by him since the passing of said act.” The act passed on the 23d of April 1838, and went into operation on the 1st of August following. The contract on which this action is brought, was made between these two dates, viz. on the 23d of June 1838. By the form of the certificate, the defendant is discharged. By the act declaring the force and effect of the discharge, he is not. Which shall prevail ?
*393When a statute prescribes a form of a return or certificate, it is good evidence of the law, as to what things are required to he done, and the effect of them, in the absence of any express provision of law controlling them. But when there is an express provision, after directing certain acts to be done, what shall he their legal effect and operation, the latter must govern. The opinion of the court therefore is, that the certificate did not discharge the defendant from a debt founded on a contract made before the act went into operation, though after the act passed. The verdict is set aside, and a new trial granted at the bar of this court.